

	

		II

		109th CONGRESS

		1st Session

		S. 903

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mrs. Hutchison

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To provide for the correction of a certain John H. Chafee

		  Coastal Barrier Resources System map.

	

	

		1.Corrections to John H. Chafee

			 Coastal Barrier Resources System map

			(a)In

			 generalNot later than 30 days after the date of enactment of

			 this Act, the Secretary of the Interior shall make any corrections to the map

			 described in subsection (b) that are necessary to ensure that the map is

			 consistent with the map entitled Corrections to Coastal Barrier

			 Resources System Map Unit T–10, dated June _____, 2004, and on file

			 with the Secretary and the Committee on Environment and Public Works of the

			 Senate.

			(b)Map

			 describedThe map described in this subsection is the map that is

			 subtitled Four Mile Hill Unit TX–16P, North Padre Island Unit

			 T10/T10P, which is included in the set of maps entitled Coastal

			 Barrier Resources System and dated October 24, 1990.

			(c)AvailabilityThe

			 Secretary of the Interior shall keep the map described in subsection (b) on

			 file and available for public inspection in accordance with section 4(b) of the

			 Coastal Barrier Resources Act (16 U.S.C. 3503(b)).

			

